Exhibit 99 FOR RELEASE 6:00 AM ET, October 30, 2013 Contact:Robert S. Tissue, Sr. Vice President & CFO Telephone:(304) 530-0552 Email:rtissue@summitfgi.com SUMMIT FINANCIAL GROUP REPORTS THIRD QUARTER 2013 RESULTS Q3 2013 Diluted EPS $0.24 compared to $0.10 in Q3 2012 and $0.13 in Q2 2013; YTD 2013 Diluted EPS $0.55 compared to $0.38 in 2012 MOOREFIELD, WV – October 30, 2013 (GLOBE NEWSWIRE) – Summit Financial Group, Inc. (“Company” or “Summit”) (NASDAQ: SMMF) today reported third quarter 2013 net income applicable to common shares of $2.08 million, or $0.24 per diluted share, compared with $803,000, or $0.10 per diluted share, for the third quarter of 2012. Third quarter 2013 results, as compared to the same period in 2012, were positively impacted primarily by a lower provision for loan losses and lower write-downs of foreclosed properties. Excluding from third quarter 2013 (on a pre-tax basis)realized securities gains of $132,000, gains on sales of foreclosed properties of $17,000, charges for other-than-temporary impairment (“OTTI”) of securities of $38,000 and write-downs of foreclosed properties of $654,000, and from third quarter 2012 realized securities gains of $760,000, gains on sales of foreclosed properties of $16,000, charges for other-than-temporary impairment (“OTTI”) of securities of $39,000 and write-downs of foreclosed properties of $2.57 million, third quarter 2013 earnings would have approximated $2.42 million, or $0.27 per diluted share, compared to $1.96 million, or $0.22 per diluted share, for the year-ago period. For the nine months ended September 30, 2013, Summit recorded net income applicable to common shares of $4.70 million, or $0.55 per diluted share, compared with $3.03 million, or $0.38 per diluted share, for the comparable 2012 nine-month period. Excludingfrom the nine month period ended September 30, 2013 (on a pre-tax basis) realized securities gains of $116,000, losses on sales of foreclosed properties of $546,000, OTTI charges of $118,000 and write-downs of foreclosed properties of $3.08 million, and from the 2012 first nine-month period realized securities gains of $2.25 million, losses on sale of foreclosed properties of $583,000, OTTI charges of $375,000 and write-downs of foreclosed properties of $6.11 million, earnings for the first nine months of 2013 would have approximated $6.98 million, or $0.79 per diluted share, compared to $6.07 million, or $0.71 per diluted share, for the 2012 nine month period. Highlights for Q3 2013 include: · Best quarter’s earnings per diluted share since Q4 2008. · Tenth consecutive quarter of positive quarterly earnings · Nonperforming assets declined for the seventh consecutive quarter, reaching its lowest level since Q4 2008; OREO is at its lowest level since Q4 2009. · The provision for loan losses remained unchanged compared to the $1.00 million recorded in Q2 2013, and was half the amount recorded in Q3 2012. · Recorded charges to write-down foreclosed properties of $654,000, compared to $1.49 million in Q2 2013 and $2.57 million in Q3 2012. · Net interest margin increased 3 basis points compared to Q2 2013, but decreased 2 basis points compared to Q3 2012. · Loans grew a modest 1.3 percent. · Summit’s regulatory capital ratios are at the highest levels in thirteen years. H. Charles Maddy, III, President and Chief Executive Officer of Summit, commented, “We are pleased to report this past quarter’s continued progress toward:improving our earnings performance, reducing our portfolio of problem assets, and strengthening our capital levels.Our problem assets remain top priority, and we are encouraged by the 23 percent reduction in our nonperforming assets over the past 12 months. However, dispositions of foreclosed properties remain challenging particularly with respect to commercial and residential development properties. Further, we anticipate our near term quarterly earnings may continue to fluctuate as foreclosed properties are re-appraised and adjusted to estimated fair values on an ongoing basis.” Results from Operations Total revenue for the third quarter 2013, consisting of net interest income and noninterest income, was $12.4 million compared to $13.3 million for the third quarter 2012. For the year-to-date period ended September 30, 2013, total revenue was $37.1 million compared to $40.0 million for the same period in 2012. Total revenue excluding realized securities gains of $132,000 and OTTI of securities of $38,000 was $12.3 million for third quarter 2013 compared to $12.6 million for the same prior-year quarter, a decrease of 2.1 percent.For the first nine months of 2013, total revenue excluding these same items was $37.1 million compared to $38.1 million for the first nine months of 2012. For the third quarter of 2013, net interest income decreased to $9.5 million, compared to $9.9 million reported in the prior-year third quarter and was relatively unchanged compared to the linked quarter. The net interest margin for third quarter 2013 was 3.15 percent compared to 3.12 percent for the linked quarter, and 3.17 percent for the year-ago quarter. Noninterest income, consisting primarily of insurance commissions from Summit's insurance agency subsidiary and service fee income from community banking activities, for third quarter 2013 was $2.9 million compared to $3.4 million for the comparable period of 2012. Excluding realized securities gains and OTTI of securities, noninterest income was $2.77 million for third quarter 2013, compared to the $2.64 million reported for third quarter 2012. The provision for loan losses was $1.0 million for the third quarter and linked quarter of 2013 compared to $2.0 million for the year-ago quarter. Noninterest expenses continue to be well-controlled. Total noninterest expense decreased 17.9% for the quarter to $8.2 million from the $10.0 million reported in third quarter 2012. Excluding from third quarter 2013 noninterest expense (on a pre-tax basis) gains on sales of foreclosed properties of $17,000 and write-downs of foreclosed properties of $654,000 and from third quarter 2012 gains on sales of foreclosed properties of $16,000 and write-downs of foreclosed properties of $2.6 million, noninterest expense would have approximated $7.6 million for third quarter 2013 compared to $7.5 million for third quarter 2012. Noninterest expense for the first nine months of 2013 decreased 9.2% compared to the first nine months of 2012. Excluding from the nine month period ended September 30, 2013 noninterest expense (on a pre-tax basis) losses on sales of foreclosed properties of $546,000 and write-downs of foreclosed properties of $3.1 million and from 2012 first nine-month period losses on sales of foreclosed properties of $583,000 and write-downs of foreclosed properties of $6.1 million, noninterest expense would have approximated $22.7 million for nine months ended September 30, 2013, compared to $22.3 million for the comparable period of 2012. Balance Sheet At September 30, 2013, total assets were $1.39 billion, an increase of $683,000, or 0.1 percent, and a decrease of $16.3 million, or 1.2 percent, since December 31, 2012 and September 30, 2012, respectively. Total loans, net of unearned fees and allowance for loan losses, were $939.2 million at September 30, 2013, up $2.0 million, or 0.2 percent, from the $937.2 million reported at year end 2012. At September 30, 2013, deposits were $1.02 billion, a decrease of $10.4 million, or 1.0 percent, since year end 2012. During the first nine months of 2013, interest bearing checking deposits grew $11.0 million, or 6.3 percent, to $186.7 million, while time deposits decreased by $20.1 million, or 3.6 percent. Long-term borrowings and subordinated debentures declined by 16.6 percent since year end 2012, as the Company paid down $39.7 million in maturing borrowings during this period. Asset Quality As of September 30, 2013, nonperforming assets (“NPAs”), consisting of nonperforming loans, foreclosed properties, and repossessed assets, were $77.1 million, or 5.55 percent of assets. This compares to $78.2 million, or 5.70 percent of assets at the linked quarter, and $99.8 million, or 7.11 percent of assets at September 30, 2012. Third quarter 2013 net loan charge-offs were $2.1 million, or 0.89 percent of average loans annualized, while adding $1.0 million to the allowance for loan losses. The allowance for loan losses stood at $13.0 million, or 1.37 percent of total loans at September 30, 2013, compared to 1.88 percent at December 31, 2012. Capital Adequacy Shareholders’ equity was $108.8 million as of September 30, 2013 compared to $108.6 million at December 31, 2012. Summit’s regulatory total risk-based capital ratio increased modestly to 14.5 percent at September 30, 2013, compared to 14.4 percent at June 30, 2013 and 14.0 percent at December 31, 2012.The Company’s September 30, 2013 Tier 1 leverage capital ratio of 8.9 percent is up from 8.6 percent at June 30, 2013 and 8.3 percent at December 30, 2012. Summit's depository institution, Summit Community Bank, Inc. (the “Bank”), is well in excess of regulatory requirements for a "well capitalized" institution at September 30, 2013. The Bank’s total risk-based capital ratio was 15.5 percent at September 30, 2013 compared to 15.6 percent at June 30, 2013 and 15.0 percent at December 31, 2012, while its Tier 1 leverage capital ratio improved to 10.4 percent from the 10.2 percent and 9.8 percent reported at June 30, 2013 and December 31, 2012, respectively. The Bank received regulatory approval for and paid an upstream dividend of $1.00 million to Summit during third quarter 2013, representing the first such dividend since second quarter 2008. Total common shares outstanding as of September 30, 2013 were 7,448,422 compared to 7,425,472 shares as of December 31, 2012. About the Company Summit Financial Group, Inc. is a $1.39 billion financial holding company headquartered in Moorefield, West Virginia. Summit provides community banking services primarily in the Eastern Panhandle and South Central regions of West Virginia and the Northern and Shenandoah Valley regions of Virginia, through its bank subsidiary, Summit Community Bank, Inc., which operates fifteen banking locations. Summit also operates Summit Insurance Services, LLC in Moorefield, West Virginia and Leesburg, Virginia. FORWARD-LOOKING STATEMENTS This press release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Words such as “expects”, “anticipates”, “believes”, “estimates” and other similar expressions or future or conditional verbs such as “will”, “should”, “would” and “could” are intended to identify such forward-looking statements. Although we believe the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially.Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking laws and regulations; changes in tax laws; the impact of technological advances; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; and changes in the national and local economies.We undertake no obligation to revise these statements following the date of this press release. NON-GAAP FINANCIAL MEASURES This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America ("GAAP").Specifically, Summit adjusted GAAP performance measures to exclude the effects of realized and unrealized securities gains and losses, gains/losses on sales of foreclosed properties, and write-downs of foreclosed properties to estimated fair values included in its Consolidated Statements of Income. Management believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of Summit’s results of operations for the following reasons:(1) the trading of securities is not deemed a core business activity of Summit; and (2) prior to the financial crisis in 2008, the recognition of material unrealized securities losses, gains/losses on sales of foreclosed properties, and write-downs of foreclosed properties were infrequent, and results excluding their impact will be beneficial to readers, if our levels of nonperforming assets return to historical levels. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q3 2013 vs Q3 2012 For the Quarter Ended Percent Dollars in thousands 9/30/2013 9/30/2012 Change Condensed Statements of Income Interest income Loans, including fees $ $ -8.2% Securities -21.8% Other 1 7 -85.7% Total interest income -9.9% Interest expense Deposits -18.9% Borrowings -21.9% Total interest expense -20.3% Net interest income -4.0% Provision for loan losses -50.0% Net interest income after provision for loan losses 7.6% Noninterest income Insurance commissions 0.5% Service fees related to deposit accounts 3.0% Realized securities gains -82.6% Other-than-temporary impairment of securities ) ) -2.6% Other income 17.9% Total noninterest income -14.8% Noninterest expense Salaries and employee benefits 2.8% Net occupancy expense -4.6% Equipment expense 0.9% Professional fees -9.9% FDIC premiums -1.4% Foreclosed properties expense -26.4% (Gain) on sale of foreclosed properties ) ) 6.3% Write-downs of foreclosed properties -74.6% Other expenses 12.0% Total noninterest expense -17.9% Income before income taxes 149.8% Income taxes 230.1% Net income 127.9% Preferred stock dividends 0.0% Net income applicable to common shares $ $ 158.8% SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q3 2013 vs Q3 2012 For the Quarter Ended Percent 9/30/2013 9/30/2012 Change Per Share Data Earnings per common share Basic $ $ 154.5% Diluted $ $ 140.0% Average shares outstanding Basic 0.2% Diluted 0.2% Performance Ratios Return on average equity (A) % % 128.8% Return on average assets % % 139.3% Net interest margin % % -0.6% Efficiency ratio (B) % % 3.4% NOTE (A) – Net income divided by total average shareholders’ equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Nine Month Performance Summary 2013 vs 2012 For the Nine Months Ended Percent Dollars in thousands 9/30/2013 9/30/2012 Change Condensed Statements of Income Interest income Loans, including fees $ $ -9.1% Securities -28.8% Other 4 30 -86.7% Total interest income -11.8% Interest expense Deposits -20.4% Borrowings -29.7% Total interest expense -24.6% Net interest income -3.8% Provision for loan losses -41.7% Net interest income after provision for loan losses 5.8% Noninterest income Insurance commissions 0.6% Service fees related to deposit accounts 1.2% Realized securities gains -94.8% Other-than-temporary impairment of securities ) ) -68.5% Other income 5.6% Total noninterest income -17.1% Noninterest expense Salaries and employee benefits 3.6% Net occupancy expense -4.0% Equipment expense -3.0% Professional fees 1.5% FDIC premiums 1.6% Foreclosed properties expense -10.6% Loss on sale of foreclosed properties -6.3% Write-downs of foreclosed properties -49.7% Other expenses 3.8% Total noninterest expense -9.2% Income before income taxes 47.0% Income taxes 48.8% Net income 46.4% Preferred stock dividends -0.2% Net income applicable to common shares $ $ 55.4% SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Nine Month Performance Summary 2013 vs 2012 For the Nine Months Ended Percent 9/30/2013 9/30/2012 Change Per Share Data Earnings per common share Basic $ $ 53.7% Diluted $ $ 44.7% Average shares outstanding Basic 0.2% Diluted 0.2% Performance Ratios Return on average equity (A) % % 42.3% Return on average assets % % 50.0% Net interest margin % % -0.6% Efficiency ratio (B) % % 4.6% NOTE (A) – Net income divided by total average shareholders’ equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended Dollars in thousands 9/30/2013 6/30/2013 3/31/2013 12/31/2012 9/30/2012 Condensed Statements of Income Interest income Loans, including fees $ Securities Other 1 2 1 5 7 Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Insurance commissions Service fees related to deposit accounts Realized securities gains ) 42 Other-than-temporary impairment of securities ) Other income Total noninterest income Noninterest expense Salaries and employee benefits Net occupancy expense Equipment expense Professional fees FDIC premiums Foreclosed properties expense (Gain) loss on sale of foreclosed properties ) 40 94 Write-downs of foreclosed properties Other expenses Total noninterest expense Income before income taxes Income taxes ) Net income Preferred stock dividends Net income applicable to common shares $ SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended 9/30/2013 6/30/2013 3/31/2013 12/31/2012 9/30/2012 Per Share Data Earnings per common share Basic $ Diluted $ Average shares outstanding Basic Diluted Performance Ratios Return on average equity (A) % 3.71% Return on average assets % 0.28% Net interest margin % 3.17% Efficiency ratio - (B) % 54.38% NOTE (A) – Net income divided by total average shareholders’ equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Selected Balance Sheet Data For the Quarter Ended Dollars in thousands, except per share amounts 9/30/2013 6/30/2013 3/31/2013 12/31/2012 9/30/2012 Assets Cash and due from banks $ Interest bearing deposits other banks Securities Loans, net Property held for sale Premises and equipment, net Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ Liabilities and Shareholders' Equity Deposits $ Short-term borrowings Long-term borrowings and subordinated debentures Other liabilities Shareholders' equity Total liabilities and shareholders' equity $ Book value per common share (A) $ Tangible book value per common share (A) $ Tangible equity / Tangible assets % 7.1% NOTE(A) – Assumes the conversion to common stock of all outstanding shares of convertible preferred stock. SUMMIT FINANCIAL GROUP INC. (NASDAQ:SMMF) Regulatory Capital Ratios 9/30/2013 6/30/2013 3/31/2013 12/31/2012 9/30/2012 Summit Financial Group, Inc. Total Risk Based Capital % 13.8% Tier 1 Risk-based Capital % 11.3% Tier 1 Leverage Ratio % 8.0% Summit Community Bank, Inc. Total Risk Based Capital % 14.6% Tier 1 Risk-based Capital % 13.3% Tier 1 Leverage Ratio % % % %
